ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_08_EN.txt. SEPARATE OPINION OF JUDGE TARAZI
[Translation]

I voted in favour of the Order adopted by the Court. I think it necessary,
however, to express my separate opinion on two essential points which,
in my view, are particularly important:

(1) the Court’s jurisdiction;
(2) the role of the Court as an organ of the United Nations and its place
in the process of peaceful settlement of international disputes.

JURISDICTION OF THE COURT

The jurisdiction which the International Court of Justice possesses in
contentious proceedings is not compulsory. It is necessary that States
shall have given their prior consent to its being seised. If the respondent
does not appear, the Court is under an obligation to ascertain, before any
consideration of the merits, whether it is competent to settle the dispute
referred to it by the applicant State, in accordance with Article 53 of the
Statute.

In the present instance the Court had to consider a request for interim
measures of protection, submitted by the Government of Greece. This
request, in the eyes of that Government, was intended for the protection
of Greece’s rights over the continental shelf of the Aegean Sea. The Court
was therefore urgently convened by its President, in accordance with the
provisions of paragraph 3 of Article 66 of its Rules.

Turkey, the respondent party, in the case, has chosen not to respond to
the invitation made to it under paragraph 2 of Article 66 of the Rules of
Court. Nevertheless the Ministry of Foreign Affairs of Turkey has sent the
Registrar of the Court a written communication. That communication
raised an objection alleging lack of jurisdiction and called for:

(a) the rejection of the Greek request for the indication of interim
measures of protection;
(6) the removal of the case from the Court’s list.

There we have two quite separate requests. The first was based on a
contention that the interim measures of protection were not required by
the situation. The second denied the Court’s right to pronounce upon the
Application of Greece or even to discuss it.

At this stage of the proceedings, the Court had solely to decide whether

32
AEGEAN SEA (SEP. OP. TARAZI) 32

the interim measures should or should not be granted. Was it entitled to
grant them if it did not possess the power to decide the substantive dispute
or if; in other words, it lacked jurisdiction? It has been maintained that,
so far as concerns the application of the provisions of Article 41 of the
Statute of the Court, the text of which governs the question of interim
measures, the Court possesses a special competence which is in some way
different from its basic, specific jurisdiction as conferred by Article 36 of
that Statute.

This is a theory with which I am unable to agree. Without going into
the details of the argument, I feel impelled to declare that the Court is
competent only by virtue of Article 36 of its Statute. The power conferred
upon it by Article 41 to indicate interim measures when appropriate is
merely a corollary of its jurisdiction under Article 36, in accordance with
the old legal saw that qui magis potest minus potest.

That being so, the situation before the Court was such as to require it
to show vigilance in the appraisal of the various elements in the Applica-
tion, in which Greece had claimed that two diplomatic instruments
conferred jurisdiction on the Court: Article 17 of the General Act for the
Pacific Settlement of International Disputes, 1928, and the joint com-
muniqué of Brussels of 31 May 1975.

The Court could not, on simple perusal of these two documents,
pronounce upon its jurisdiction at the present stage of the proceedings.
A more thoroughgoing examination was needed, on account of the
complexity and ambiguity of the problems confronting the Court,
problems which it could only resolve after written and oral proceedings
had taken place in the normal way.

The request that the case be removed from the Court’s list could not
be acceded to in the present circumstances. According to the consistent
jurisprudence of the Court, such removal is decided only in the event that
the applicant State does not invoke in support of its Application any
legal instrument conferring jurisdiction on the Court but contents itself
with leaving the respondent State the possibility of expressing its assent
to the proceedings. If, on the other hand, the respondent State responds
in the negative, by indicating its refusal to recognize the Court’s jurisdic-
tion, the Court orders the case to be removed from its list. Such in my
view are the significance and legal scope of the Orders of 12 July 1954
(Treatment in Hungary of Aircraft and Crew of United States of America,
ILC. Reports 1954, pp. 99.and 103), 14 March 1956 (Aerial Incident of
10 March 1953, .C.J.. Reports 1956, p. 6) and of 16 March 1956 (Antarc-
tica, I.C.J. Reports. 1956, pp. 12 and 15).

It is clear that the situation is different in respect of the present case.
That is why the Court has not decided to remove it from its list and has
reserved its position on the question of its jurisdiction for later consider-
ation.

33
AEGEAN SEA (SEP. OP. TARAZI) 33

POWER AND ROLE OF THE COURT IN
THE UNITED NATIONS SYSTEM

I think that the Court was well advised to act as it has. I feel however
that particular attention should have been paid to the fact that the pro-
ceedings are attended by special circumstances.

At the same time as it requested the Court to indicate interim measures,
Greece turned to the Security Council to request it to examine the situa-
tion which it had already described in its Application. This was not an
example of the simultaneous use of two parallel remedies, inasmuch as
the Security Council, unlike the Court, is a political organ. The rule
electa una via did not have to be applied.

Now, while the oral proceedings were taking place before the Court, the
Security Council adopted “by consensus” the resolution of 25 August
1976 by which it, in the main, recommended the parties to continue their
negotiations and address themselves, if appropriate, to the Court. There
can be no doubt that this was a situation which created a new element
requiring to be taken into consideration in the formulation of the Court’s
Order.

For if it is true and certain that the Court is an independent and judicial
organ, and that neither the General Assembly nor the Security Council
are able, without the consent of the interested parties, to withdraw from
it any case which has been referred to it, it is no less true that it is an integral
part of the United Nations, inasmuch as Article 7 of the Charter provides
that it is one of the “principal organs of the United Nations” while
Article 92 indicates that its Statute is annexed to and “forms an integral
part of” the Charter. Such was not the case with the Court’s predecessor.
The Covenant of the League of Nations did not provide that the Perma-
nent Court of International Justice should be one of its organs. The
Court itself had been set up independently of the elaboration and adoption
of the Covenant.

That being so, the present Court, while maintaining its independence,
should not fail to take into consideration this basic truth, namely that it
is an integral part of the United Nations. The Charter, whose genesis
marked a new stage in the course of history, features some essential
differences in comparison with the provisions of its predecessor, the
Covenant of the League of Nations. Those differences were due to the new
situation which States and peoples had to face on account of the conse-
quences of the Second World War and of the developments which preceded
or triggered its outbreak.

There is no necessity here to consider these differences in detail. One
may content oneself with the affirmation that, by virtue of the Charter,
the Security Council bears an essential responsibility for the maintenance
of peace and security. The Court, if the circumstances so require, ought
to collaborate in the accomplishment of this fundamental mission.

It must be recognized that the Court has indeed applied itself to this

34
AEGEAN SEA (SEP. OP. TARAZI) 34
task. Several of the paragraphs in the reasoning of the Order recall the

Security Council resolution. Nevertheless, I would have thought it neces-
sary to mention this resolution in the operative part.

(Signed) Salah El Dine TARAZI.

35
